Citation Nr: 0707253	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 15, 2002, 
for the award of a 100 percent disability rating for 
hepatitis B with cirrhosis of the liver for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1969.  He was awarded the Vietnam Campaign Medal, among 
others, for his service to his country.  He died February [redacted], 
2003.  The appellant is his widow.

The appellant requested the opportunity to present sworn 
testimony during a hearing on appeal before a Veterans Law 
Judge.  However, in a December 2005 statement, she indicated 
that she was experiencing poor health and wished to withdraw 
her request for a hearing.  38 C.F.R. § 20.702.  


FINDING OF FACT

The evidence of record in the file at the time of the 
veteran's death does not support the assignment of a 
disability rating higher than 30 percent for the veteran's 
service-connected hepatitis B with cirrhosis of the liver 
between February 2001 and April 2002.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 15, 2002, for the 
award of a disability rating greater than 30 percent for 
hepatitis B with cirrhosis of the liver is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400, 
4.114, Diagnostic Codes 7312, 7345 (2006).

2.  No additional accrued benefits are payable to the 
appellant based upon the claim pending at the time of the 
veteran's death for an increased disability rating for his 
service-connected hepatitis B with cirrhosis of the liver.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2002).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In the case of claims for accrued benefits, however, the law 
limits the evidence  which may be considered in such claims 
to "evidence in the file at the date of death."  Such 
evidence is defined as including evidence in VA's possession 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
file on or before the date of death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In other words, any records such as 
medical records which were generated by VA or in the 
possession of VA, regardless of whether such records had been 
associated with the claims file or not, must be considered by 
VA adjudicators reviewing a claim for accrued benefits.  
Other evidence added to the file after the date of the 
beneficiary's death may not be considered in the review of a 
claim for accrued benefits.  Thus, the VA's notification and 
assistance obligations are different for this particular type 
of claim.

Review of the claims file shows that the RO had obtained the 
veteran's VA medical records in connection with the claim for 
an increased disability rating which he filed prior to his 
death.  Thus, his VA medical records for the pertinent time 
period were already contained in the claims file and further 
efforts to obtain VA medical records in support of the 
appellant's claim for accrued benefits are not necessary.

Review of the claims file shows that the RO advised the 
appellant of the Pelegrini elements in an August 2004 letter.  
This letter contained an unfortunate and improper request for 
the appellant to submit evidence showing that the veteran's 
liver disease warranted a higher disability rating prior to 
April 15, 2002.  In response to the letter, the appellant 
submitted a statement from a physician in October 2004.  
Because of the statutory prohibition against considering 
evidence not in the possession of VA at the time of the 
veteran's death, the Board has disregarded the contents of 
the October 2004 physician's statement in the analysis below.  

The RO provided the appellant with the substance of 
regulatory provisions pertaining to accrued benefits and 
effective dates in a February 2005 Statement of the Case.  

In light of the foregoing explanation and the unique notice 
and evidentiary standards inherent to claims for accrued 
benefits, the Board is satisfied that the VA has complied 
with its notice and assistance requirements.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History of the case

In September 2001, the veteran filed a claim for an increased 
disability rating for his service-connected hepatitis B, 
which at that time was evaluated as 30 percent disabling.  In 
his claim, he noted that he was having increased fatigue and 
other symptoms and that he was in the process of stopping 
working because he could no longer endure the demands of a 
regular work week.  He also noted that he was being treated 
at the VA Medical Center.  

The RO denied the claim in a March 2002 rating decision.  The 
veteran perfected a timely appeal to the Board of Veterans' 
Appeals (Board) prior to his death in February 2003.  Thus, 
the claim for an increased disability rating for hepatitis B 
was pending at the time of his death.

After the veteran's death, the appellant filed a claim for 
accrued benefits based upon the pending appeal.  In a June 
2004 decision, the RO found that impairment resulting from 
the veteran's hepatitis B with cirrhosis of the liver had 
warranted a 100 percent disability rating as of April 15, 
2002, and awarded the appellant accrued benefits in an amount 
representing the difference between a 100 percent rating and 
a 30 percent rating from April 15, 2002, to the date of the 
veteran's death.  In selecting the April 15, 2002 date, the 
RO relied upon a VA treatment note of that date, which 
indicated that the veteran was being referred for a possible 
liver transplantation due to the severity of his cirrhosis 
disease. 

The appellant then perfected a timely appeal to the Board, 
asserting that an earlier effective date was warranted for 
the award of a 100 percent disability rating on the basis 
that the veteran had been sick for a long time.  She 
specifically contends that the 100 percent disability rating 
should go back to 1979.  
Analysis

Upon the death of a veteran, periodic monetary benefits, such 
as VA compensation, to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall be paid to the 
veteran's spouse, or other recipients as provided in the 
statute.  This type of claim, known as a claim for accrued 
benefits, is derivative of a claim made by a beneficiary 
during his or her lifetime.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed.Cir. 1996).  Applications for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2002).  In this case, the appellant filed her claim 
in August 2003, within the one-year time frame.

Section 104 of the Veterans Benefits Act of 2003 eliminated 
the two-year limitation on the payment of accrued benefits.  
However, this amendment only applies in cases where the 
veteran's death occurred on or after the date of enactment of 
the Veterans Benefits Act of 2003, December 16, 2003.  Pub.L. 
108-183, Title I, § 104(d), Dec. 16, 2003, 117 Stat. 2656.  
Because the veteran died prior to this date, the older 
version of the law and the two-year limitation applies to 
this case.  

As the RO has granted an effective date of April 15, 2002, 
for the award of a 100 percent disability rating (the maximum 
rating provided under law) for hepatitis B with cirrhosis of 
the liver and because the applicable law limits the payment 
of accrued benefits to two years, in effect the issue for the 
Board to decide is whether a higher disability rating was 
warranted during the time period from February 2001 (two 
years prior to the veteran's death) to April 2002 (the 
current effective date).  

As the appellant's claim for accrued benefits rests upon the 
veteran's claim for an increased disability rating, the Board 
must first review the effective date of the 100 percent 
rating granted by the RO.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date the VA receives the 
claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  All effective date 
determinations must be based upon the facts found, unless 
otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. § 3.400.

As explained above, the RO assigned a 100 percent disability 
rating for the veteran's hepatitis B with cirrhosis effective 
the date that a VA medical record showed that his doctors 
felt he needed a liver transplant.  

Chronic liver disease including hepatitis B without cirrhosis 
is rated as 100 percent disabling when it results in near-
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  A 60 percent rating is assigned when 
hepatitis B results in daily fatigue, malaise, and anorexia, 
with substantial weight loss or other indication of 
malnutrition, and hepatomegaly, or; incapacitating episodes 
with symptoms such as fatigue, malaise,  nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain having a 
total duration of at least six weeks during the past twelve-
month period, but not occurring constantly.  A 40 percent 
disability rating is assigned when hepatitis B results in 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain having a total duration of at least 
two weeks, but less than four weeks, during the past twelve-
month period.  38 C.F.R. § 4.114, Diagnostic Code 7345.  

Sequellae of liver disease such as cirrhosis may be 
separately evaluated under an appropriate diagnostic code, 
but only if the same signs and symptoms are not used as the 
basis for evaluation under both codes, as such duplication of 
symptoms would constitute prohibited pyramiding under 
38 C.F.R. § 4.14.  38 C.F.R. § 4.114, Diagnostic Code 7345, 
Note 1.

Cirrhosis as a sequella of hepatitis B is rated as 
100 percent disabling when it causes generalized weakness, 
substantial weight loss, and persistent jaundice, or with one 
of the following refractory to treatment:  ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis).  A 70 percent disability rating is 
assigned for cirrhosis when there is a history of two or more 
episodes of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy, but with periods of 
remission between attacks.  A 50 percent disability rating is 
assigned for cirrhosis when there is a history of one episode 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy.  38 C.F.R. § 4.114, Diagnostic 
Code 7312.

Review of the veteran's VA medical records reflecting the 
relevant time period, from February 2001 until April 2002 
reflects that he had multiple medical problems during this 
time.  His nonservice-connected disabilities included 
Parkinson's disease, heart disease, arthritis, Alzheimer's 
disease, hypertension, skin cancer, dermatitis, peptic ulcer 
disease, gastritis, hearing loss, and glaucoma.  Although the 
veteran visited the VA regularly for medical treatment, much 
of his treatment pertained to disabilities other than liver 
disease.  Thus, the two records summarized below are the only 
relevant medical records contained in his claims file, 
reflecting his condition between February 2001 and April 
2002.  

Although the veteran's medical records reflect that he had 
gastritis and peptic ulcer disease and that he was taking 
prescription medication to control these diseases, no 
particular complaints or treatment for gastritis or peptic 
ulcer disease is reflected in the medical records from this 
time period.  

The veteran had an ultrasound performed at a private medical 
facility in December 2001.  The ultrasound was interpreted as 
showing radiographic findings of cirrhosis with no ascites 
and no obvious hepatoma.  

The report of a January 2002 VA examination is of record.  
According to the report, the veteran denied any nausea or 
vomiting.  He complained of daily dull aching pain in his 
right upper quadrant, along with pain in his legs, neck and 
shoulders.  He complained of swelling of his feet and 
stomach.  He stated that he did not sleep well, averaging six 
hours of sleep a night.  He also stated that he had to retire 
from work because he was sick so much.  Upon examination, he 
was deemed to be well-developed and well-nourished.  His 
abdomen was protuberant without apparent organomegaly or 
masses.  There was mild tenderness in the right upper 
quadrant with no rebound tenderness.  The examiner reviewed 
older records and noted that an ultrasound of the liver 
performed in May 2001 revealed the liver to have been normal 
in size with no dilation of the intrahepatic biliary tree.  
An endoscopy had been performed in July 2001 and revealed no 
varices present.  The diagnosis rendered was of chronic 
hepatitis B with cirrhosis, with very mild anemia, very 
slight elevation of serum glutamate pyruvate transaminase, 
and mild hyperspelenism with thrombocytopenia.

Applying the regulatory rating criteria to the evidence 
contained in these records yields the conclusion that a 
disability rating in excess of 30 percent was not warranted 
between February 2001 and April 2002.  Turning first to the 
criteria set forth in Diagnostic Code 7345, we note that 
although the veteran reported fatigue and malaise, he did not 
have any of the other symptoms required for the 40 percent 
disability rating.  He did not have anorexia, weight loss, 
hepatomegaly, or incapacitating episodes related to his liver 
disease.  His symptomatology during the relevant time period 
did not meet the criteria set forth for a higher disability 
rating under Diagnostic Code 7345.  In applying the criteria 
set forth in Diagnostic Code 7312, we note that he did not 
have ascites, hepatic encephalopathy, or varices.  Although 
he carried a diagnosis of gastritis, the medical evidence 
indicates that it was controlled by prescription medication 
and does not appear to have been actively erosive during the 
time period at issue.  Although he was shown to have 
generalized weakness, he had not experienced substantial 
weight loss or jaundice, as would be required for a 
disability rating of 50 percent or 70 percent under 
Diagnostic Code 7312.  His symptomatology did not meet the 
criteria for a 100 percent rating either.

Thus, the veteran's symptomatology, as recorded in the 
available medical records, did not meet the criteria for the 
assignment of a disability rating higher than 30 percent 
during the time frame from February 2001 to April 2002.  
Although it would seem logical that the veteran's liver 
disease worsened progressively, the Board is unable to 
identify any evidence in the record to support the assignment 
of staged higher ratings leading up to the April 2002 
assessment that the veteran would require a liver transplant.  
The preponderance of the evidence is thus against the 
appellant's claim for accrued benefits based upon an earlier 
effective date for an increased disability rating for the 
veteran's service-connected liver disease.

To the extent that the veteran's September 2001 statement 
that he was stopping working and his January 2002 statement 
that he had had to retire could be construed as a claim for a 
total disability rating on account of individual 
unemployability due to service-connected disability (an 
alternative basis for the grant of a 100 percent disability 
rating), the Board observes that the evidence indicates the 
veteran had to stop working on account of impairment 
resulting from all of his many disabilities, not solely on 
account of his service-connected liver disease.  

The preponderance of the evidence is against the appellant's 
claim for accrued benefits based upon the assignment of an 
effective date earlier than April 15, 2002, for the award of 
a disability rating greater than 30 percent for hepatitis B 
with cirrhosis of the liver and the appeal must be denied.


ORDER

An effective date earlier than April 15, 2002, for the award 
of a 100 percent disability rating for hepatitis B with 
cirrhosis of the liver for accrued benefits purposes is 
denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


